 208DECISIONSOF NATIONAL LABOR RELATIONS BOARDin behalf of the 2 companies and the CIO.' As Des Moineshas participated in joint bargaining together with the Bookeycompany for 15 years, we find that a multiemployer unitincluding employees of both companies has been established.,The recorddoes not showthat theDes Moinescompanyhas taken the steps required for severance of its employeesfrom the multiemployer unit, nor that it has indicated anintent to abandon its practice of bargaining jointly with itsparent corporation. The only reason why it terminated itslast interim agreement with the CIO was the doubt as to theCIO's representative status raised by the claim of the Inde-pendent. At the hearing, Des Moines also evidenced no intenttopursue a course of individual action with regard to itslabor relations. On the contrary, it declared itself neutralin the conflict between the two unions concerning the appro-priateness of a single ormultiemployerunit.Under thecircumstances, we believe that the abovebargaininghistoryiscontrolling in determining the appropriate unit in thisproceeding, and we therefore find that a unit limited to theDes Moines plant's employees is now inappropriate. Accord-ingly, as the unit described in the instant petition is too limitedin scope and therefore inappropriate, we shall dismiss thepetition.[The Board dismissed the petition.]2 Bethlehem Fairfield Shipyard, incorporated, 58 NLRB 579.,Atlas Storage Division,supra.CIVILIAN CAFETERIA BOARDandCOOKS AND PASTRYCOOKS ASSOCIATION, LOCAL 186, HOTEL AND RESTAU-RANT EMPLOYEES AND BARTENDERS INTERNATIONALUNION, AFL, Petitioner. Case No. 1-RC-3212. July 17, 1953DECISION AND ORDERUpon a petition duly filed, a hearing was held before RobertS.Fuchs, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Styles, and Peterson].Upon the entire record in this case, the Board finds:The Petitioner seeks to represent employees of CivilianCafeteria Board, herein called CCB, in an appropriate col-lective -bargaining unit. CCB contends that the petition shouldbe dismissed, on the ground that CCB is not an employer asdefined in Section 2 (2) of the Act, as amended, and that theBoard is therefore without jurisdiction in this case.106 NLRB No 39. CIVILIAN CAFETERIABOARD .209CCB, a nonprofit organization,operates a cafeteria forcivilianemployees at the Boston Naval Shipyard,hereincalled the Shipyard,under general authorization by the UnitedStatesDepartment of the Navy.'CCB makes and amendsitsown bylaws,subject to the approval of the commandingofficer.The commanding officer of the Shipyard created CCBby his ownorder, is in general control of its organizationand operations,and may dissolve it upon his own authority.CCB consists of 4 board members,3 of whom are annuallyappointed by the commanding officer from 5 nominationssubmitted,by the civilian personnel policy advisory committeeof the Shipyard Employees Welfare Association,which formerlyhandled cafeteriaoperationsatthe Shipyard. The fourthboardmember is the industrial relations assistant at theShipyard.These individuals are shipyard employees underFederal Civil Service.They receive no extra compensationfor their services as members of the Board.The Department of the Navy provides space for the cafe-teria.2 CCB pays for the light,heat, and power consumedby the cafeteria,provides insurance for the premises, bondsitsmembers and the cafeteria employees,and pays the latterworkmen's compensation.CCB owns the cafeteria chinaware,silverware,and kitchen utensils.The cafeteria fixtures arethe property of the Department of the Navy.For the operation of the cafeteria,CCB hires a cafeteriamanager; compensates her and the cafeteria employeeshired by her;determines the rates of pay and vacations forcafeteria employees;deducts from their pay Federal social-security payments, Federal income-tax withholdings,and Stateunemployment compensation fund payments,forwarding checksfor these amounts to the appropriate agencies;and submitsto the commanding officer for his approval monthly reports ofcafeteria operations.The cafeteria manager, as supervisor,hires and dischargesthe approximately 70 cafeteria employees,all of whom arerecruited from outside the Shipyard.She is responsible for theroutinemanagement of the cafeteria.She buys meat andgroceries from local outside firms.All food is consumed inthe cafeteria.Under the above circumstances, we conclude that the factsrelative to the statusof CCBas an employer within the mean-ing of the Act approximate those relative to Pentagon PostRestaurant Council in an earlier case, which the Board heldto be an agency of the United States Government, rather thanan independent contractor,and therefore not an employer withiniNavy Civilian Personnel Instruction No. 65, Section 4, provides, in part: "It is the policyof the Department of the Navy to make available to employees such assistance and facilitiesasare necessary so that they may provide for themselves in-plant food service wherenecessary and practicable "2Whether or not the Department of the Navy assumes losses arising from the operationof the cafeteria is not clear. Naval Civilian Personnel Instruction 65, Section 4, providesthatwhere CCB operates under contract with a concessionaire, the contract "shall notobligate funds of the United States or otherwise bind the Government " 2 10DECISIONSOF NATIONAL LABOR RELATIONS BOARDthemeaning of the Act.3 We therefore find that CivilianCafeteria Board is not an employer within themeaning of Sec-tion 2,.(2) of the Act, and we shall thereforedismissthe instantpetition.[The Board dismissed the petition]3 National Food Corporation, 88 NLRB 1500.CLAY & BAILEY MANUFACTURING COMPANY and MORGANFOUNDRY COMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTS, DISTRICT LODGE NO. 71, AFL, Petitioner.Case No. 17-RC-1590. July 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Cyrus A.Slater, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel,[Members Houston, Murdock, andPeterson].Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employers.3.A question affecting commerce exists concerning therepresentation of employees of the Employers within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.Themain issue in thiscase goesto the scope of theunit.The Petitioner requests a multiemployer unit of theproduction and maintenance employees of the Clay & BaileyManufacturing Company, herein called Clay & Bailey, andoftheMorgan Foundry Company, herein called MorganFoundry. International Molders and Foundry Workers Unionof North America, AFL, herein called the Molders,seeks torepresent only theMorgan Foundry employees. The twoEmployers, in agreement with the Molders, contend thatonly separate units for each company are appropriate.Clay & Bailey is a machine shop engaged in the manufactureand sale of plumbing specialties, oil equipment, and specialequipment for the storage, transportation, and marketing ofpetroleum products. Morgan Foundry is a foundryengaged inthemanufacture and sale of gray ironcastingsmade fromcustomers' patterns. Each company is a separate Missouricorporation. Clay & Bailey purchases approximately 10 to 15106 NLRB No. 40.